                     Case 1:20-cv-04208-LGS Document 64 Filed 03/25/21 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 ALICIA VELASQUEZ, et al.,                                        :
                                              Plaintiffs,         :
                                                                  :           20 Civ. 4208 (LGS)
                            -against-                             :
                                                                  :                 ORDER
 LITIES CORP., et al.,                                            :
                                              Defendants,         :
 ------------------------------------------------------------     X

        WHEREAS, on March 5, 2021, a telephonic conference was held to discuss the status of this case as well

as Defendants’ non-compliance with the Order at Dkt. No. 51. See Dkt. No. 60.

        WHEREAS, counsel Yuezhu Liu for Plaintiffs and counsel Samuel Viruet for Defendants Estrada and

Doe appeared. Counsel Angel Cruz for Corporate Defendant Karikan Donut Corp. and Defendant Polygerinos

did not appear.

        WHEREAS, the statuses of three matters were discussed at the conference: (1) mediation; (2) notice for

potential opt-in Plaintiffs; and (3) Defendants compliance with the Order at Dkt. No. 51 which requires, among

other things, Defendants to provide Plaintiffs with a computer readable list with the contact information for

potential opt-in Plaintiffs.

        WHEREAS, the Court was informed that counsel Liu and counsel Viruet, but not counsel Cruz, have

provided their availability for mediation to the Court-annexed Mediation Program.

        WHEREAS, counsel Liu informed the Court that notice has not been sent to the collective or posted at

Defendants’ restaurant. Counsel Liu also informed the Court that Plaintiffs are willing, at this point, to proceed

solely with notice through mail and email as opposed to via publication and social media.

        WHEREAS, counsel Viruet stated that Defendant Rivera, an accountant, was responsible for payroll,

salary, and other bookkeeping for employees of Corporate Defendant Lities Corp. and is the only person who has

wage and hour information as well as a list of employees with contact information.

        WHEREAS, Defendant Rivera has not appeared. It is hereby

        ORDERED that, as soon as is practicable, but no later than March 29, 2021, counsel Cruz shall provide

the mediation office with written notice of his available dates to participate in the mediation, and shall file a copy

of the notice on ECF. It is further
                   Case 1:20-cv-04208-LGS Document 64 Filed 03/25/21 Page 2 of 2
       ORDERED that the parties shall participate in mediation in good faith and shall explore the possibility of

resolving the case on behalf of at least the Named Plaintiffs. If the parties are unable to complete mediation by

April 5, 2021 as previously ordered (see Dkt. No. 57), they shall seek an extension from the Court. It is further

       ORDERED that, by April 2, 2021, Plaintiffs shall provide notice to members of the collective for whom

they have names and contact information, with an opt-in period of 45 days (rather than the 60 days previously

ordered). By May 17, 2021, Plaintiffs shall file a letter on ECF identifying any additional Plaintiffs who have

consented to join the collective. If so, the Court will extend discovery for opt-in Plaintiffs to June 16, 2021. A

Fourth Amended CMP reflecting this Order will issue separately. It is further

       ORDERED that, by April 2, 2021, Defendants shall post a notice of the collective and make available

consent to join forms in a conspicuous location at Defendants’ restaurant. By April 2, 2021, Defendants shall file

a letter confirming that they have done so. It is further

       ORDERED that, by April 2, 2021, Corporate Defendant Karikan Donut Corp. and Defendant Polygerinos

shall provide to Plaintiffs a list (if possible, in computer readable form) naming potential members of the

collective, in compliance with the Order at Dkt. No. 51 and shall file a letter on ECF confirming that they have

done so, or explaining why they are unable to do so and identifying who would be able to do so. It is further

       ORDERED that, by April 2, 2021, counsel Viruet shall file a letter on ECF and attach to that letter a

third-party subpoena issued to Defendant Rivera for the records relevant to this case, including wage and hour

information and potential members of the collective with contact information, which the Court will so order.

       ORDERED that, by April 6, 2021, counsels Liu, Viruet and Cruz shall file a letter reporting on the status

of the above.

       ORDERED that Plaintiffs’ letter requesting leave to issue supplemental notice via social media and

newspaper publication is DENIED as moot.

       The parties are advised that failure to comply with Court Orders may result in sanctions.




Dated: March 25, 2021
       New York, New York
